Citation Nr: 1530193	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-41 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for retinopathy secondary to diabetes mellitus.

2.  Service connection for sleep apnea.

3.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.

4.  Entitlement to an increased disability rating for diabetes mellitus, currently rated as 20 percent disabling.

5.  Entitlement to a compensable disability rating for bilateral cataracts.

6.  Entitlement to an increased disability rating for peripheral neuropathy with plantar fasciitis of the right lower extremity, currently rated as 10 percent disabling. 

7.  Entitlement to an increased disability rating for peripheral neuropathy with plantar fasciitis of the left lower extremity, currently rated as 10 percent disabling. 

8.  Entitlement to a compensable disability rating for right fifth metacarpal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION


The Veteran served on active duty from September 1958 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

While the Veteran requested a Board hearing at the RO in his October 2010 VA Form 9 and in a June 2013 statement, he subsequently withdrew his hearing request in August 2014.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for sleep apnea and increased ratings for PTSD, diabetes mellitus, cataracts, peripheral neuropathy of the bilateral lower extremities, and a right fifth metacarpal fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied the Veteran's claim for service connection for diabetic retinopathy; the Veteran did not appeal or submit new and material evidence during the appeal period. 

2.  Evidence added to the record since the May 2002 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetic retinopathy.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetic retinopathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014). In this case, compliant pre-adjudication VCAA notice was provided November 2008.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to address the Veteran's appeal.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's claim for service connection for diabetic retinopathy was initially denied by way of a May 2002 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist.  Id. 

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence considered at the time of the May 2002 rating decision included service treatment records, VA examinations, and private treatment records.  Service connection for diabetic retinopathy was denied in that rating decision because there was no evidence showing that the Veteran had a current diagnosis of diabetic retinopathy and no basis upon which to establish service connection on a direct or secondary basis. 

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim of service connection for diabetic retinopathy. 

The evidence received since the prior final denial includes VA treatment records, VA diabetes and eye examinations, and private treatment records.  Although all of that evidence is new, none of it is material.  The medical evidence does not contain a diagnosis of diabetic retinopathy.  Indeed, VA eye examiners in April 2007, April 2009, and January 2013 explicitly found based on evaluation of the Veteran that he does not have diabetic retinopathy.  Those opinions are consistent with April 2009 and March 2013 VA examination reports, which are negative for evidence of a diagnosis of diabetic retinopathy, and ongoing private and VA treatment records, which are similarly negative for diagnoses of diabetic retinopathy.  Notably, in February 2009, diabetic teleretinal imaging revealed no evidence of diabetic retinopathy in either eye.  To the extent that those examination reports and treatment records do show eye-related complaints and treatment, the Board notes that the Veteran is already service connected for bilateral cataracts secondary to his diabetes mellitus.

In short, as the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claim is not reopened.  Thus, the appeal is denied. 

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim for service connection for diabetic retinopathy is not reopened, and the benefit sought on appeal is denied.


REMAND

The Board finds that additional development is necessary prior to appellate review of the remaining claims on appeal.

Regarding the sleep apnea service connection claim, the Board finds that an examination is necessary.  The Veteran has reported that he was diagnosed with sleep apnea secondary to PTSD, for which he was granted service connection effective October 16, 2008.  The record shows that he sought treatment for possible sleep apnea in November 2008 and was diagnosed with mild sleep apnea in January 2009.  He has not yet been afforded an examination and one should be provided on remand.  38 C.F.R. § 3.159(c)(4).

Next, regarding the peripheral neuropathy of the bilateral lower extremities and  PTSD increased rating claims, the Board observes that the Veteran was last afforded examinations for those disabilities in 2008 and 2009, respectively.  Given that it      has been over five years since the Veteran's peripheral neuropathy and psychiatric disabilities were evaluated, the Board finds that new examinations are warranted.

Regarding the diabetes, cataracts, and right finger increased rating claims, the record supports that the Veteran receives ongoing private and possibly VA treatment for those conditions.  However, there are no private treatment records dating since 2009 and no VA treatment records dating since March 2013.  As those records could support entitlement to higher ratings during the period since the last examinations, they should be obtained.  The Board also notes that, pertaining to the PTSD increased rating claim, a May 2011 VA treatment note indicates that the Veteran attends group therapy at a Vet Center.  Those records should be requested on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated him for his sleep apnea, PTSD, diabetes mellitus, peripheral neuropathy of the bilateral lower extremity, cataracts, and right index finger fracture, to include any Vet Center where the Veteran attends group therapy.  After securing any necessary releases,   the AOJ should request any records identified which are not duplicates of those contained in the claims file.  VA treatment records dating from March 2013 should also be obtained.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Schedule the Veteran for a VA sleep disorder examination to determine whether his PTSD caused or aggravates his sleep apnea.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail. 

Following review of the record and examination of the Veteran, the examiner should respond to the following: 

a.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that sleep apnea was caused by the Veteran's service-connected PTSD.  The rationale for all opinions expressed should be provided.

b.  If not caused by a service-connected PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that sleep apnea is permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the Veteran's service-connected PTSD.  If a sleep apnea is permanently worsened beyond normal progression (aggravated) by service-connected PTSD, the examiner should opine as to the baseline level of severity of the sleep apnea prior to aggravation and attempt to quantify the level of worsening beyond baseline level of disability that is due to PTSD.  The rationale for all opinions expressed should be provided.

3.  Schedule the Veteran for a VA PTSD examination to determine the current severity of his PTSD.  The claims file must be reviewed by the examiner in conjunction  with the examination.  All indicated studies should be performed and all findings should be reported in detail. 

4.  Schedule the Veteran for a VA neurological examination to determine the current severity of his peripheral neuropathy of the bilateral lower extremity.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail. 

5.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


